COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        In the Interest of J. S., A Child

Appellate case number:      01-19-00146-CV

Trial court case number:    2018-00409J

Trial court:                314th District Court of Harris County

        This is an accelerated appeal from a judgment in which the trial court terminated
the parental rights for both the mother, A.W.H., and the father, H.L.S., to their daughter,
J.S. On April 4, 2019, appointed counsel for H.L.S. filed his appellant’s brief on the merits.
On April 16, 2019, Michellé Placzek, appointed counsel for A.W.H., filed an appellant’s
brief concluding that she could advance no arguable grounds for appeal and that the appeal
by A.W.H. is frivolous. See Anders v. California, 386 U.S. 738, 744, 87 S. Ct. 1396, 1400
(1967); In re K.D., 127 S.W.3d 66, 67 (Tex. App.—Houston [1st Dist.] 2003, no pet.)
(Anders procedures are appropriate in a parental termination appeal).
        Counsel’s Anders brief stated that she was filing a motion to withdraw and had
complied with all Anders requirements; however, counsel did not file a motion to withdraw
with the Clerk of this Court nor did she provide a certification that she had served the
Anders brief and motion to withdraw on A.W.H., with her last known address, or that she
had informed A.W.H. that she had a right to examine the appellate record and file a pro se
response. If appointed counsel believes that an appeal is frivolous, counsel must request
permission to withdraw. See Anders, 386 U.S. at 744; see also Kelly v. State, 436 S.W.3d
313, 319–20 (Tex. Crim. App. 2014) (stating that, in Anders cases, appointed counsel must
inform client of right to file pro se response to Anders brief and right to review appellate
record, must facilitate client’s right to review record by providing client with form motion
directed to court of appeals to access record, and must notify court of appeals that counsel
has complied with these requirements). An Anders brief must accompany a motion to
withdraw, neither the brief nor the motion may be filed on its own. See Anders, 386 U.S.
at 744.
        On April 23, 2019, this Court ordered A.W.H.’s appointed counsel to comply with
the requirements of Anders by filing the required motion to withdraw and certification of
service of the brief and motion on A.W.H. with the Clerk of this Court within five days of
the date of the order. Appointed counsel did not file the required motion to withdraw and
certification.
        This case is scheduled for submission on the briefs on August 6, 2019. The
compliance deadline for disposing of this appeal is August 23, 2019. Accordingly, the
Court orders appellant’s appointed counsel, Michellé Placzek, to file the required motion
to withdraw, certificate of service of the brief and motion on A.W.H., and certification that
counsel notified A.W.H. of her pro se rights and supplied her with a form motion to access
the appellate record with the Clerk of this Court within 5 days of the date of this order.

       It is so ORDERED.

Judge’s signature: /s/ Evelyn V. Keyes
                    x Acting individually        Acting for the Court

Date: July 19, 2019




                                             2